UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2010 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 000-25286 91-1661954 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2828 Colby Avenue, Everett, WA 98201 (Address of principal executive offices, including Zip Code) (425) 339-5500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). 1 ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers On April 21, 2010, Cascade Financial Corporationannounced that Director Katherine M. Lombardo has decided not to stand forreelection duetothe increasing overseas travel requirements of her position with the Gates Foundation.Ms. Lombardo intends to resign her position as a Cascadedirector as soon as the Boardnames a replacement. The information in this Form 8-K shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 21, 2010 CASCADE FINANCIAL CORPORATION By:/s/ Carol K. Nelson Carol K. Nelson
